Order entered January 5, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00555-CV

                   RENFRO INDUSTRIES, INC., Appellant

                                           V.

                            MARIA ROJAS, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-09905

                                      ORDER

      Before the Court is appellee’s December 31, 2020 unopposed motion for

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than January 12, 2021.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE